Office of the Secretary of State fied in the rae orme
: : ecretary of State of Texas
Corporations Section Filing #: 802256610 7/28/2015

 

P.O. Box 13697 Document #: 618260800005
Austin, Texas 78711-3697 Image Generated Electronically
(Form 503) for Web Filing

 

ASSUMED NAME CERTIFICATE
FOR FILING WITH THE SECRETARY OF STATE

1. The assumed name under which the business or professional service is or is to be conducted or
rendered 1s:

TASC

 

2. The name of the entity as stated in its certificate of formation, application for registration, or
comparable document is:

RAJK Fry LLC

 

3. The state, country, or other jurisdiction under the laws of which it was incorporated, organized
or associated is TEXAS and the address of its registered or similar office in that jurisdiction is:
9900 Spectrum Drive, Austin, TX, USA 78717

4. The period, not to exceed 10 years, during which the assumed name will be used is :
07/28/2025

5. The entity is a: Domestic Limited Liability Company (LLC)

6. The entity's principal office address in Texas is:
2102 Wood Street, Texarkana, TX, USA 75501

 

7. The entity is not organized under the laws of Texas and is not required by law to maintain a
registered agent and registered office in Texas. Its office address outside the state is:

 

8. The county or counties where business or professional services are being or are to be conducted
or rendered under such assumed name are:

ALL COUNTIES

 

9. The undersigned, if acting in the capacity of an attorney-in-fact of the entity, certifies that the
entity has duly authorized the attorney-in-fact in writing to execute this document. The undersigned
signs this document subject to the penalties imposed by law for the submission of a materially false
or fraudulent instrument.
RAJK Fry LLC
Name of the entity

By: Randy Frierson

Signature of officer, general partner, manager,
representative or attorney-in-fact of the entity

FILING OFFICE COPY
